Dykman, J.
The appeals in this case are numerous but by no means meritorious.
There is an appeal from the judgment and seven appeals from orders The appeals from orders numbers two, three and four were argued together. Numbers five and six were argued together, and seven and eight were argued together.
The cause was tried before a judge at special term without a jury, and the facts found and the conclusions of law reached are fully justified and sustained by the proof The facts are quite numerous, and they are fully and accurately recited and stated in the findings made by the trial judge, and the decision depended so entirely upon the facts that a repetition of them in this opinion is entirely unnecessary because no examination of the law applicable to them becomes essential.
Even-handed justice has been measured out to all the parties, and no errors have been committed.
The cause was regularly tried at the special term, and the application for a trial at the circuit was properly overruled.
Appeals numbers two, three and four are from an order making the receiver Moore a parly to this action, from an order denying a settlement of an order on a motion to vacate such order, and from an order granting a stay.
Appeals numbers five and six are from an order for the examination of the defendant Rabold, and from an order denying a motion to vacate the same.
Appeals numbers seven and eight are appeals from an order suspending judgments on appeal, and from an order denying a motion to settle an order taken upon default, in accordance with relief prayed in the order to show cause.
Some of the orders recited and appealed from were made before the trial, *934and have ceased to be important or material, and the remainder were all proper and right.
And all the orders should be affirmed, with three bills of costs of ten dollars and disbursements in each bill.
Order for examination of defendant Kabold, and order denying motion to vacate same affirmed, with ten dollars costs -and disbursements. Opinion by Justice Dykman.
Order suspending judgment, and order denying motion to resettle same affirmed, with ten dollars costs and disbursements. Opinion by Justice Dykman; Pratt, J., not sitting.
Judgment and the orders making receiver a party, and denying resettlement of same order, and order refusing to vacate same, and order granting stay affirmed with costs of judgment, and ten dollars costs and disbursements on appeal from order.
Opinion by Justice Dykman; Barnard, J., not sitting.